Citation Nr: 1535232	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and chronic bronchitis, to include as secondary to herbicide exposure and asbestos exposure.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran was notified of this rating decision in March 2010.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

(1) COPD and Chronic Bronchitis 

In February 2010, the RO denied service connection for asbestosis, as well as service connection for COPD and chronic bronchitis as due to herbicide exposure and asbestos exposure.  In April 2010, the Veteran submitted a notice of disagreement specifically appealing his service connection claim for asbestosis.  However, he also expressed disagreement with the AOJ's finding that he did not have asbestos exposure during service and he provided additional details regarding his alleged asbestos exposure.  The April 2010 notice of disagreement should be construed as a notice of disagreement to the service connection claim for COPD and chronic bronchitis.  Accordingly, a remand is required in order for the AOJ to issue a statement of the case as to this issue.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

(2) Asbestosis

The Veteran has not been afforded a VA examination in regards to his claimed respiratory disorder.  The Veteran has a current diagnosis of a respiratory disorder.  His service treatment records appear to reveal a notation of a viral upper respiratory infection.  See June 1971 service treatment record.  Additionally, he contends that he had bronchitis in 1972, and that he has used albuterol and ipratropium since service.  See November 2004 VA general examination report and August 2008 lay statement.  In light of this evidence, a remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a statement of the case regarding the service connection claim for COPD and bronchitis.  He should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Obtain pertinent VA treatment records regarding the Veteran's respiratory disorder(s) dated since November 2012.  Associate these records with the claims file.    

3.  Request that the Veteran identify any private (non-VA) treatment for his claimed conditions.  Take all required measures to obtain copies of any outstanding records. 

4.  After completing all action in directs 2-3, arrange for a VA examination.  

The examiner is asked to review all relevant information to include a June 1971 service treatment record which appears to note "viral URI."  The examiner is also asked to consider the Veteran's statement that he had bronchitis during service in 1972, and that he has used albuterol and ipratropium since service (see November 2004 VA general examination report and August 2008 lay statement).   

Based on this background, the examiner is asked to address each of the following:

(a) Provide a diagnosis for all respiratory disorders found to be present.  If the Veteran previously had a respiratory condition that is no longer extant, when did that condition resolve?

(b) Is it at least as likely as not (i.e., is it at least equally probable) that any current or past condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

(c) If the answer to questions (b) is no, is it at least as likely as not (i.e., at least equally probable) that any medical condition otherwise had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service, such as asbestos exposure?  

In answering all questions, the examiner is asked to consider all witness (non-medical) statements, including those of the Veteran,  regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After undertaking all action in directives 2-4, readjudicate the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.    
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

